Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 and 22 are pending. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.
 
Response to Amendment/Arguments
The 35 USC 103 rejections has been withdrawn in view of the entered amendments and remarks dated 8/23/2021.

Allowable Subject Matter
Claims 1-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole with particular emphasis on the applicant’s amendments and remarks dated 8/23/2021, see particularly pages 10-11 of those remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pat. 8,943,128 (Fortier et al) – The method involves providing a client of an instant messaging service, where the client enables a data service. A request is received for the data service from another client of the instant messaging service. Client-controlled information regarding the former client available for persistent conveyance to the latter client, and the client-controlled information regarding the former client including data related to the data service are rendered. The credentials are supplied to the data source in order to obtain the data related to the data service.
US Pat. 9,049,569 (Appelman) – The computer implemented method involves determining whether mobile telephone number is associated with sender specified destination. A text message is sent to a mobile telephone when the mobile telephone number is determined to be associated with the sender specified destination. The text message indicates that a message is available for the user associated with the mobile telephone.
US Pat. 8,898,219 (Ricci) – The method involves determining electronic address and identifier of third party. An information server to be contacted is determined by users communication device based on the third party information. The information server is requested to locate the third party information by the users communication device by a search which uses the electronic address and third party identifier, and includes a public 
US Pat. 9,647,872 (Appelman et al) – The method involves determining dynamically an online context of a user. Other users present within the online context of the user are identified. A trait information related essentially only to the user or the other users in a users store related to the online context are stored. The other users based on the stored trait information are informed to the user dynamically.
US Pat. 9,419,935 (Koum et al) – The user of one portable device is able to easily and quickly create and send an audio recording to a user of another device and real-time notifications of the status of the other user or of a recording is provided. The user easily generates and sends a voice or audio recording to the other user(s) participating in the session by pressing and holding control, a microphone is activated and begins recording after releasing the control causes the recording to be automatically transmitted toward the other participant in the conversation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452